Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Claim Objections
Claim 8 is objected to because of the following informalities: in the last line, it is suggested to insert the word --into-- before the phrase “the flowline” to improve clarity. The word appears to have been inadvertently deleted during the claim amendment.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 11-12, 15, 18-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. US20040040749 in view of Douglas US3861471 and Calder US6102125.
Regarding independent claim 1, Terry discloses, in Figure 2,
A hybrid coiled tubing system (Terry; Fig. 2; [0102] “hybrid drill string”) for use within a (Terry; Fig. 2; wellbore portions 18 and 14), comprising:
a composite coiled tubing (Terry; Fig. 2; [0102] “composite coiled tubing”); 
a metallic coiled tubing (Terry; Fig. 2; [0102] “metal coiled tubing”);
a connector joining the composite coiled tubing and the metallic coiled tubing (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”), the connector directly coupled to the composite coiled tubing via a connection (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”) and directly coupled to the metallic coiled tubing via a connection (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”), wherein the composite coiled tubing, the metallic coiled tubing, and the connector are all insertable into the flowline, pipeline, or riser (Terry; Fig. 2).
While Terry discloses the two connections of the connector as described above, Terry is silent on the type of connection between tubulars in which the connections are a swaged connection; a swaged, threaded, welded, or flanged connection; and the hybrid coiled tubing system for use within a flowline, pipeline, or riser.
Douglas teaches a swaged connection (Douglas; col. 3:37-39 swaging connection); a swaged, threaded, welded, or flanged connection (Douglas; col. 3:37-39 swaging connection).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each connection as taught by Terry with the swaged connection as taught by Douglas since Douglas teaches that a tubing connected with another component can be accomplished with a swaged connection between the tubing and the corresponding component as an alternative design choice to yield the predictable result of securing two structural elements together without undue experimentation, with a reasonable expectation of success, and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). One would be motivated to perform the substitution for the purpose of minimizing the mechanical stress on the composite coiled tubing when forming the connection.
Terry in view of Douglas is silent regarding the hybrid coiled tubing system for use within a flowline, pipeline, or riser.
Calder teaches using a coiled tubing system for use (this is an intended-use limitation) within a riser (Calder; Fig. 1; col. 4:4-8 coiled tubing 32 is used for riser cleaning/flushing operations for riser 38).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the intended use as taught by Terry in view of Douglas to include coiled tubing use within a riser as taught by Calder for the purpose of cleaning/flushing the riser of a well (Calder; Fig. 1; col. 4:4-8 coiled tubing 32 is used for riser cleaning/flushing operations for riser 38). The coiled tubing system as taught by Terry in view of Douglas and Calder is capable and configured for use within a riser.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02(II)).



Regarding independent claim 8, Terry discloses, in Figure 2,
A hybrid coiled tubing system (Terry; Fig. 2; [0102] “hybrid drill string”) for use within a (Terry; Fig. 2; wellbore portions 18 and 14), comprising:
a composite coiled tubing (Terry; Fig. 2; [0102] “composite coiled tubing”); 
a piping (Terry; Fig. 2; [0102] “metal coiled tubing”); and 
a composite coiled tubing connector joining the composite coiled tubing and the piping (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”; the claim term “composite” used in the phrase “composite coiled tubing connector” is considered to be intended-use for the connector to make a connection with another structure that is a composite structure (i.e. the composite coiled tubing) and does not indicate the actual material of the coiled tubing connector itself), the connector directly coupled to the composite coiled tubing via a connection (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”) and directly coupled to the piping via a connection (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”);
wherein the composite coiled tubing, the piping, and the connector are all insertable into the flowline, pipeline, or riser (Terry; Fig. 2).
While Terry discloses the two connections of the connector as described above, Terry is silent on the type of connection between the tubing/piping in which the connections are a swaged connection; a swaged, threaded, welded, or flanged connection; and the hybrid coiled tubing system for use within a flowline, pipeline, or riser.
Douglas teaches a swaged connection (Douglas; col. 3:37-39 swaging connection); a swaged, threaded, welded, or flanged connection (Douglas; col. 3:37-39 swaging connection).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each connection as taught by Terry with the swaged connection as taught by Douglas since Douglas teaches that a tubing connected with another component can be accomplished with a swaged connection between the tubing and the corresponding component as an alternative design choice to yield the predictable result of securing two structural elements together without undue experimentation, with a reasonable expectation of success, and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). One would be motivated to perform the substitution for the purpose of minimizing the mechanical stress on the composite coiled tubing when forming the connection.
Terry in view of Douglas is silent regarding the hybrid coiled tubing system for use within a flowline, pipeline, or riser.
Calder teaches using a coiled tubing system for use (this is an intended-use limitation) within a riser (Calder; Fig. 1; col. 4:4-8 coiled tubing 32 is used for riser cleaning/flushing operations for riser 38).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the intended use as taught by Terry in view of Douglas to include coiled tubing use within a riser as taught by Calder for the purpose of cleaning/flushing the riser of a well (Calder; Fig. 1; col. 4:4-8 coiled tubing 32 is used for riser cleaning/flushing operations for riser 38). The coiled tubing system as taught by Terry in view of Douglas and Calder is capable and configured for use within a riser.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02(II)).

Regarding claim 11, Terry in view of Douglas and Calder teaches the invention substantially as claimed as described above, and the piping (Terry in view of Douglas’s piping is Terry; Fig. 2; [0102] “metal coiled tubing”).
In the previous combination above, Terry in view of Douglas and Calder does not specify wherein the piping material is composite.
However, in another portion of Terry’s disclosure, Terry teaches that piping material can be a composite material for the purpose of providing a downhole piping that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well” (Terry; Fig. 2; [0009] composite coiled tubing CCT materials result in a drilling string that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the piping material as taught by Terry in view of Douglas and Calder to be composite material as taught by Terry for the purpose of providing a downhole piping that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well” (Terry; [0009] composite coiled tubing CCT materials result in a drilling string that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well”).

Regarding claim 12, Terry in view of Douglas and Calder teaches the invention substantially as claimed as described above, and the piping comprises steel piping (Terry in view of Douglas’s piping is conventional steel piping; Terry; [0009] “carbon steel”).

Regarding independent claim 15, Terry discloses, in Figure 2,
A method of performing servicing operations at a job site (Terry; Fig. 2), the method comprising: 
running a hybrid coiled tubing system (Terry; Fig. 2) into a (Terry; Fig. 2; wellbore portions 18 and 14), the hybrid coiled tubing system comprising a composite coiled tubing (Terry; Fig. 2; [0102] “composite coiled tubing”), either a piping or a metallic coiled tubing (Terry; Fig. 2; [0102] “metal coiled tubing”), and a connector joining the composite coiled tubing the piping or the metallic coiled tubing (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”), the connector directly coupled to the composite coiled tubing via a connection and directly coupled to the piping or the metallic coiled tubing via a connection (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”), wherein the composite coiled tubing, the piping or the metallic coiled tubing, and the connector are run into the (Terry; Fig. 2); and performing servicing operations within the using the hybrid coiled tubing system (Terry; Fig. 2).
While Terry discloses the two connections of the connector as described above, Terry is silent on the type of connection between tubulars/piping in which the connections are a swaged connection; a swaged, threaded, welded, or flanged connection; and the method of performing flowline, pipeline, or riser servicing operation at a job site; running a hybrid coiled tubing system into a flowline, pipeline, or riser; the connector are run into the flowline, pipeline, or riser; performing servicing operations within the flowline, pipeline, or riser using the hybrid coiled tubing system.
Douglas teaches a swaged connection (Douglas; col. 3:37-39 swaging connection); a swaged, threaded, welded, or flanged connection (Douglas; col. 3:37-39 swaging connection).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each connection as taught by Terry with the swaged connection as taught by Douglas since Douglas teaches that a tubing connected with another component can be accomplished with a swaged connection between the tubing and the corresponding component as an alternative design choice to yield the predictable result of securing two structural elements together without undue experimentation, with a reasonable expectation of success, and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). One would be motivated to perform the substitution for the purpose of minimizing the mechanical stress on the composite coiled tubing when forming the connection.
Terry in view of Douglas is silent regarding the method of performing flowline, pipeline, or riser servicing operation at a job site; running a hybrid coiled tubing system into a flowline, pipeline, or riser; the connector are run into the flowline, pipeline, or riser; performing servicing operations within the flowline, pipeline, or riser using the hybrid coiled tubing system.
Calder teaches the method of performing riser servicing operation at a job site; running a coiled tubing system into a riser; run into the riser; performing servicing operations within the riser using the coiled tubing system (Calder; Fig. 1; col. 4:4-8 coiled tubing 32 is used for riser cleaning/flushing operations for riser 38).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Terry in view of Douglas to include coiled tubing use within a riser as taught by Calder for the purpose of cleaning/flushing the riser of a well (Calder; Fig. 1; col. 4:4-8 coiled tubing 32 is used for riser cleaning/flushing operations for riser 38). The coiled tubing system as taught by Terry in view of Douglas and Calder is capable and configured for use within a riser.

Regarding claims 18, 21, and 23, Terry in view of Douglas and Calder teaches the invention substantially as claimed as described above, and wherein running the hybrid coiled tubing system into the flowline, pipeline, or riser comprises unspooling the hybrid coiled tubing system from a reel (Terry; Fig. 11A-11B; coiled tubing spool 216 for coiled tubing 10);
wherein the hybrid coiled tubing system is spoolable on a reel (Terry; Fig. 11A-11B; coiled tubing spool 216 for coiled tubing 10).

Regarding claim 19, Terry in view of Douglas and Calder teaches the invention substantially as claimed as described above, and wherein running the hybrid coiled tubing system into the flowline, pipeline, or riser comprises connecting the composite coiled tubing to the piping or the metallic coiled tubing via the connector (Terry; Fig. 2; [0102] “There would be a connector for connecting the metal coiled tubing to the composite coiled tubing. This could be called a hybrid drill string.”; Douglas; col. 3:37-39 swaging connection).

Regarding claim 20, Terry in view of Douglas and Calder teaches the invention substantially as claimed as described above, and wherein performing the servicing operations within the flowline, pipeline, or riser comprises removing blockages and restrictions from within the flowline, pipeline, or riser (Terry; [0012] buildup of cuttings beds can lead to transient hole blockage; [0069] floating the CT to remove cuttings and pumping sweeps).

Claim(s) 4-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. US20040040749 in view of Douglas US3861471 and Calder US6102125 as applied to claims 1 and 8 above, and further in view of Lindsay et al. US8978775.
Regarding claims 4 and 13, Terry in view of Douglas and Calder teaches the invention substantially as claimed as described above, but is silent regarding further comprising one of a piping (or an additional piping), an additional composite coiled tubing, or an additional metallic coiled tubing that is joined to the composite coiled tubing via a an additional connector, wherein the (additional) piping, the additional composite coiled tubing, or the additional metallic coiled tubing are all insertable into the flowline, pipeline, or riser.
Lindsay teaches, in Figure 1, further comprising one of a piping, an additional composite coiled tubing, or an additional metallic coiled tubing that is joined to the composite coiled tubing via a an additional connector, wherein the piping, the additional composite coiled tubing, or the additional metallic coiled tubing are all insertable into the flowline, pipeline, or riser (Lindsay; Fig. 1; col. 6:3-14; a wellbore servicing tubing system 100 and a work string 112 in which jointed tubing 20 or coiled tubing 80 may be located both uphole and downhole from an actuatable valve tool (AVT) 200; col. 6:11-14 “located both uphole and downhole from”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by Terry in view of Douglas and Calder to include an additional piping/tubing as taught by Lindsay for the purpose of adding additional length to the tubing system to reach deeper into the well to perform downhole operations such as cleaning the wellbore by removing cuttings beds (Terry; [0012] buildup of cuttings beds can lead to transient hole blockage; [0069] floating the CT to remove cuttings and pumping sweeps).

Regarding claims 5 and 14, Terry in view of Douglas and Calder teaches the invention substantially as claimed as described above, but is silent regarding further comprising one of a piping (or an additional piping), an additional composite coiled tubing, or an additional metallic coiled tubing that is joined to the metallic coiled tubing via a an additional connector, wherein the (additional) piping, the additional composite coiled tubing, or the additional metallic coiled tubing are all insertable into the flowline, pipeline, or riser.
Lindsay teaches, in Figure 1, further comprising one of a piping, an additional composite coiled tubing, or an additional metallic coiled tubing that is joined to the metallic coiled tubing via an additional connector, wherein the piping, the additional composite coiled tubing, or the additional metallic coiled tubing are all insertable into the flowline, pipeline, or riser (Lindsay; Fig. 1; col. 6:3-14; a wellbore servicing tubing system 100 and a work string 112 in which jointed tubing 20 or coiled tubing 80 may be located both uphole and downhole from an actuatable valve tool (AVT) 200; col. 6:11-14 “located both uphole and downhole from”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by Terry in view of Douglas and Calder to include an additional piping/tubing as taught by Lindsay for the purpose of adding additional length to the tubing system to reach deeper into the well to perform downhole operations such as cleaning the wellbore by removing cuttings beds (Terry; [0012] buildup of cuttings beds can lead to transient hole blockage; [0069] floating the CT to remove cuttings and pumping sweeps).

Regarding claim 6, Terry in view of Douglas, Calder, and Lindsay teaches the invention substantially as claimed as described above, and the piping (Terry in view of Douglas and Calder’s piping is Terry; Fig. 2; [0102] “metal coiled tubing”).
In the previous combination above, Terry in view of Douglas, Calder, and Lindsay does not specify wherein the piping material is composite.
However, in another portion of Terry’s disclosure, Terry teaches that piping material can be a composite material for the purpose of providing a downhole piping that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well” (Terry; Fig. 2; [0009] composite coiled tubing CCT materials result in a drilling string that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the piping material as taught by Terry in view of Douglas, Calder, and Lindsay to be composite material as taught by Terry for the purpose of providing a downhole piping that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well” (Terry; [0009] composite coiled tubing CCT materials result in a drilling string that is “lighter and more flexible, and therefore less prone to fatigue stresses induced over repeated trips into the well”).

Regarding claim 7, Terry in view of Douglas, Calder, and Lindsay teaches the invention substantially as claimed as described above, and the piping comprises steel piping (Terry in view of Douglas’s piping is conventional steel piping; Terry; [0009] “carbon steel”).

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. US20040040749 in view of Douglas US3861471 and Calder US6102125 as applied to claims 1 and 8 above, and further in view of McKee et al. US7861776.
Regarding claims 22 and 24, Terry in view of Douglas and Calder teaches the invention substantially as claimed as described above, but is silent regarding wherein an outer diameter of the connector is larger than an outer diameter of the composite coiled tubing; wherein an outer diameter of the composite coiled tubing connector is larger than an outer diameter of the composite coiled tubing.
McKee teaches, in Figure 12, wherein an outer diameter of the connector is larger than an outer diameter of the composite coiled tubing (McKee; Fig. 12; col. 4:4-6; mid-section 50 may be radially expanded to have a greater relative diameter); wherein an outer diameter of the composite coiled tubing connector is larger than an outer diameter of the composite coiled tubing (McKee; Fig. 12; col. 4:4-6; mid-section 50 may be radially expanded to have a greater relative diameter).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative outer diameter dimensions as taught by Terry in view of Douglas and Calder so that the connector outer diameter is larger than the composite coiled tubing outer diameter as taught by McKee for the purpose of increasing the annular flow rate/velocity to improve hole cleaning (Terry; [0105] increasing an outer diameter yields the predictable result of increasing the annular flow rate/velocity and improves hole cleaning).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	7/29/22